                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                        Case No. 18-cr-20451

v.                                             Hon. Denise Page Hood
FRANCISCO PATINO, M.D.

          Defendant.
____________________________/
             ORDER DENYING DEFENDANT’S MOTION
        FOR PRETRIAL RELEASE PENDING TRIAL [ECF No. 111]

I.    Introduction

      On March 31, 2020, Defendant filed a Motion for Pretrial Release Pending

Trial. ECF No. 111. The Government has filed a response.
II.   Background

      On June 26, 2018, the grand jury returned an Indictment charging Defendant,
a 63-year old man, with one count of conspiracy to commit health care fraud, in
violation of 18 U.S.C. §1349, two counts of health care fraud, in violation 18 U.S.C.

§1347, one count of conspiracy to defraud the United States, in violation of 18 U.S.C.
§371, and one count of receipt of a kickback in connection with a federal health care

program, in violation of 42 U.S.C. §1320a-7(b)(1)(A). On February 25, 2020, the

Grand Jury returned a Superseding Indictment, which added a wire fraud object to the

conspiracy to commit health care fraud, in violation of 18 U.S.C. §1349 (thus
increasing the statutory maximum on that count from ten to twenty years). The

Superseding Indictment also added one count of conspiracy to commit money
laundering in violation of 18 U.S.C. §1956(h) and a substantive count of money

laundering. The conspiracy to commit money laundering count has a statutory
maximum of twenty years.

      On July 4, 2018, the Magistrate Judge ordered Defendant be detained pending

trial. ECF No. 15. The Magistrate Judge found that the Government established by
a preponderance of the evidence that Defendant is a flight risk based on the weight of

the evidence against Defendant being strong and the fact that Defendant is subjection

to a lengthy period of incarceration if convicted. The Magistrate Judge also concluded
that the Government established by clear and convincing evidence that there is no
condition or combination of conditions that will reasonably assure that Defendant will

refrain from obstructing justice.
      The Court subsequently denied Defendant’s Emergency Motion for a Six-Day
Furlough, concluding that there is no condition or combination of conditions of

release that would reasonably assure Defendant’s appearance if the Emergency
Motion was granted. ECF No. 38. The Court stated:

             The Court’s review of the Magistrate Judge’s Order of Detention
      and the Pretrial Services’ Report establishes that there is no condition or
      combination of conditions which will reasonably assure the appearance
      of Patino. Although Patino represents that he is willing to surrender both
      his U.S. Passport and passport card, he still retains both of them. More
      significantly, the Government has proffered that Patino lied numerous
      times during his interview with Pretrial Services, including: (a) grossly
      misrepresenting the number of recent international trips he took (Patino
      said two in the last four years, whereas it was 11 trips over the last eight
      years) and failing to tell Pretrial Services that he had been to the Cayman
      Islands three times recently; (b) lying or failing to mention his
      involvement with FDRS Diagnostics; (c) stating that his income was
      about $300,000/year, when there were years he made about $900,000;
      and (d) failing to disclose substantial assets in cash, potentially over

                                           2
      $2,000,000, including more than $400,000 withdrawn from accounts in
      cash in 2017 and 2018.

             Patino is 63 years old and is subject to a lengthy period of
      incarceration (up to 40 years) if convicted. Notwithstanding the fact that
      his accounts have been frozen by the Government in this country, Patino
      seemingly has access to substantial sums of money in offshore accounts,
      including the Cayman Islands where he has traveled in recent years (but
      failed to mention as much in talking to Pretrial Services). The Court
      notes that Patino is not asking to attend services in the Eastern District
      of Michigan, to which his travel generally would be limited even if he
      were to be released on unsecured bond. Rather, he is seeking to fly to
      Miami, Florida, far from the Court’s jurisdiction and closer to his native
      Cuba. In addition, Pretrial Services has represented to the Government
      that Pretrial Services would not be able to effectively supervise Patino
      in Miami, Florida with a GPS tether, the only method of supervised
      release proposed by Patino.
ECF No. 38, PgID 288-89.

      Defendant later filed a Motion for Revocation of Detention Order. ECF No. 42.
The Court denied that motion on March 27, 2019, concluding:
             The Court finds that the Government has shown by a
      preponderance of evidence that Defendant is a risk of flight and to
      obstruct justice if he is released. There is evidence that: (1) significant
      sums of Defendant’s funds are not accounted for; (2) Defendant made
      misrepresentations to Pretrial Services, including regarding his income
      and his international travel; (3) Defendant made false statements to State
      of Michigan regulators, including false statements made to state
      investigators on August 26, 2016 about his use of injections; and (4)
      Defendant lied at the hearing regarding the ownership of FDRS,
      specifically, that Defendant knew Campbell had an ownership interest
      in FDRS for a period of time. A grand jury has determined that there is
      probable cause to support a finding that Defendant engaged in conduct
      to mislead and defraud throughout the alleged scheme for which he has
      been indicted. And, if convicted, it is possible and perhaps likely that
      Defendant will spend the rest of his life in prison.

             The Court also finds that the Government has shown by clear and
      convincing evidence that Defendant is a danger to the community. As
      the reports of interviews with numerous witnesses reflect, Defendant has
      threatened or sought to cause physical harm to several persons, including

                                          3
       Burns, Rashid, an associate of Burns, someone who had cheated
       Defendant on a deal, and a medical provider who threatened to alert the
       authorities of Defendant’s conduct.
              For the reasons stated, after considering the Section 3142(g)
       factors, the Court finds that no set of conditions will reasonably assure
       the appearance of the person and the safety of the community and Orders
       that Defendant remain detained pending trial. See 18 U.S.C. § 3142(f).

ECF No. 56, PgID 806-07.
       On April 2, 2020, the Court and the parties received an updated Pretrial

Services report on Defendant. That updated report concludes:

       As noted in the Order issued by Your Honor on March 27, 2019,
       “Defendant made misrepresentations to Pretrial Services, including
       regarding his income and his international travel.” Pretrial Services
       believes the defendant poses a risk of nonappearance and danger to the
       community. There is no condition or combination of conditions that will
       reasonably assure the safety of the community and the defendant’s
       appearance in court as requested. Therefore, Pretrial Services
       respectfully recommends that the defendant be detained.
III.   Analysis

A.     Release from Detention

       In his present motion, Defendant states:

              The exponential proliferation of the COVID-19 pandemic in the
       United States has materially changed the calculus for determining
       whether a non-violent detainee such as Mr. Patino can safely remain in
       the general prison population versus on pre-trial release pending
       sentence. He cannot. Mr. Patino therefore should be immediately
       released.
             Mr. Patino is vulnerable to COVID-19. The Centers for Disease
       Control and Prevention (“CDC’) have issued guidance recommending
       social distancing, limiting gatherings to groups of less than 10 (if
necessary at all), and avoiding all nonessential travel. CDC and medical professionals
have also warned that the older [o]r immunocompromised (or both) populations are
at increased risk of complications or death resulting from COVID-19. Mr. Patino is


                                          4
at high risk due to stage 3 chronic kidney disease and hypertension, and his age (63
years old).

             Detention exacerbates the threat of contracting COVID-19. As this
      Court is certainly aware, and as detailed below, this country is
      undergoing a serious pandemic. In every aspect of society, individuals
      and officials recognize that “business per usual” must be dramatically
      altered; otherwise the impact of the pandemic will be far worse than with
      such changes. As numerous news reports reflect, officials around the
      country are recognizing that the criminal justice system is an area
      requiring immediate systematic change in response to the crisis. The
      threat to the jail population (and thus indirectly, to the community as a
      whole) has led jail officials to reduce inmate populations through early
      release and led prosecuting agencies to rely on summonses, rather than
      arrest, and to forestall on less serious cases.
             This new information bears on the issue of whether Mr. Patino’s
      short term release is appropriate in response to the COVID-19 pandemic
      and considering the foregoing health and safety concerns posed by
      incarceration at the FCI Milan Detention facility. The defense requests
      an order of short-term, temporary release subject to whatever conditions
      the Court deems appropriate, including location monitoring (home
      incarceration), and the appointment of a third-party custodian who will
      reside with Mr. Patino. Further, the global pandemic has resulted in
      heightened security and travel restrictions worldwide. These restrictions
      eliminate the risk that Mr. Patino can flee. Nor would he. Federal and
      state governments throughout the country have take—and are expected
      to take additional steps to limit international, domestic, and local travel
      for nonessential purposes.

             Keeping Mr. Patino detained at this time unnecessarily and cruelly
      exposes him to a pandemic that not even the finest hospitals around the
      world are equipped to handle. The best defense against COVID-19 is to
      prevent contraction in the first place. His release on the condition of
      home confinement (and quarantine) to the custody of a custodian—and
      whatever other reasonable conditions this Court sets— better assures his
      safety and appearance at trial.

      The Government responds that Defendant’s motion should be denied. The

Government cites the Court’s two prior decisions denying Defendant’s requests for
release from detention, and it asserts that, since the Court’s March 27, 2019 Order


                                          5
denying revocation of the detention order, Defendant’s motive to flee and obstruct

justice has only increased. As to the latter, the Government accurately states that four
persons accused of substantively similar charges for actions tied to Defendant were

recently convicted of similar charges, and the grand jury recently returned a

Superseding Indictment with additional crimes that carry even longer potential
penalties.

      In response to Defendant’s COVID-19 argument, the Government states that

an “individualized assessment of the factors” applicable to defendants is required, not

a categorical release on broadly formulated criteria. Relying on United States v.

Martin, No. 19-cr-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020) (denying

release pending appeal on COVID-19 grounds). The Government argues that this

Court, like other courts that have recently considered similar arguments, should reject
Defendant’s attempt to use the COVID-19 epidemic as a basis for pre-trial release.

Citing United States v. Woods, 4:19-cr-20112 (E.D. Mich. March 28, 2020) (ECF #

258 at 9); United States v. Martin, 19-cr-140-13 (D. Md. March 17, 2020) (ECF #

209); United States v. Isbell, 1:10-cr-10002 (W.D. Tenn. March 20, 2020) (ECF # 31);

United States v. Gileno, 3:19-cr-00161 (D. Conn. March 19, 2020) (ECF # 28).

      The Government asserts that Defendant does not cite any case law in support

of his motion for release and the risk of contracting COVID-19 is “not the sole

determinant of whether detention is appropriate.” Citing United States v. Jones, Crim.

No. 17-582, 2020 WL 1323109, at *1 (D. Md. Mar. 20, 2020) (rejecting release

requested by incarcerated pregnant detainee on grounds that she is “at increased risk


                                           6
of contracting COVID-19”). The Government contends that federal courts have

generally rejected release based on the risk of contracting COVID-19, focusing on the
individual factors applicable to each pretrial detainee and the ability of correctional

facilities to respond to the risk of COVID-19 infection. Citing Martin, 19-cr-140-13

(denying detention appeal and holding that allegations of defendants medical
conditions including high blood pressure, asthma, and diabetes “insufficient to rebut”

government proffer that “correctional and medical staff . . . are implementing

precautionary and monitoring practices sufficient to protect detainees from exposure

to COVID-19.”); Isbell, 1:10-cr-10002 (denying motion for pretrial release based on

COVID-19 in part because the government described “various precautions” the

facility had taken to prevent the spread of COVID-19); Gileno, 3:19-cr-00161

(denying motion to amend sentence to allow for early release where defendant had not

“shown that the plan proposed by the Bureau of Prisons is inadequate to manage the
pandemic . . . or that the facility is specifically unable to adequately treat” him.);

Woods, 4:19-cr-20112, at 9 (“the COVID-19 pandemic cannot be the sole basis for

releasing a defendant from custody pending trial; the Court must still consider the

Section 3142(g) factors.”).

      The Government states that efforts to reduce pretrial inmate populations on
COVID-19 grounds have centered on low-risk offenders, not persons like Defendant,

charged with felonies and facing lengthy terms of imprisonment. The Government
states that Defendant is not a low-level offender, contemnor, or probation violator;

rather, if convicted of the felony charges against him, he would receive a de facto life


                                           7
sentence. The Government submits that releasing this Defendant would signal that

almost any health care fraud offender should be entitled to temporary release.
       The Government notes that Defendant asserts that he has stage 3 chronic kidney

disease and hypertension, but the Government asserts that Defendant provides no

evidence to substantiate the existence of this condition or its severity.1                       The

Government argues that the courts in Martin, Isbell, and Gileno considered similar

requests for release from defendants with serious health conditions, including asthma,

high blood pressure, and diabetes; congestive heart failure, chronic obstructive

pulmonary disease, a tumor on the spine, and a heart blockage. Martin, 19-cr-140-13

at 8; Isbell, 10-cr-10002 at 4; Gileno, 3:19-cr-00161 at 4. The Government also

argues that FDC Milan (Milan or the “Facility”) has implemented reasonable

precautionary and monitoring practices, including locking down the Facility, in an
effort to protect detainees from excessive exposure to COVID-19.2

       1
        The Government accurately states that Defendant raised these same issues at his original
detention hearing over one year ago but failed to produce documentation to support his assertions.
The Government states that, despite Defendant claims that he is at a high risk of serious illness from
COVID-19 (or the many other ailments to which the Defendant’s alleged condition might make him
more vulnerable), Defendant has not alleged that he asked to be placed in medical isolation.
       2
        The Government argues:

               As of March 31, the BOP announced that it was confining all inmates to their
       cells for 14 days to prevent any potential spread of the virus.
       https://www.bop.gov/resources/news/pdfs/20200331_press_release_action_plan_
       5.pdf. The confinement of Defendant will minimize the risk of contracting
       COVID-19. This is particularly true because Rashid is relatively young and doesn’t
       have any of the medical conditions that place an individual at greater risk from
       COVID-19.

               Previously, officials at FDC Milan instituted other precautionary measures
       to reduce the risk of infection at the detention center in the interest of both inmates
       and staff.1 Sanitation efforts were increased. Quarantine and isolation areas were
       identified for anyone exhibiting signs or symptoms. Operations and programs were

                                                  8
       Finally, the Government argues that the ability of Pretrial Services and other

law enforcement officials to safely monitor Defendant if released has been greatly

diminished as a result of the COVID-19 epidemic.3 Citing Ellis, Case No.

2:20-cr-20002, at 5-6 (“the Government persuasively argues that granting
[defendant’s] requested relief may well endanger the public, pretrial services officers,

and local law enforcement officers who are already operating under the strain of

limited resources.”).

       The Government argues that Defendant’s case is unlike the Kennedy case for

three reasons. First, it asserts the nature of the offenses at issue here are more serious

than the probation violation at issue in Kennedy. Second, Judge Levy in Kennedy

determined that the defendant was not a risk of flight or public safety risk, but noting


       modified in order to assist with social distancing efforts. A comprehensive procedure
       for daily health monitoring was established for those inmates who leave the facility
       and have contact with the community, for example during an emergency medical
       trip. Additionally, onsite medical services have been available at the Health Services
       department at FCI Milan, which is currently accredited by the Accreditation
       Association for Ambulatory Healthcare.

               Moreover, the Bureau of Prisons had implemented precautionary measures
       across all BOP facilities, including FDC Milan, to reduce the risk of a COVID-19
       outbreak. Those included rules and limitations on inmate movement and health
       screening, visitation (suspended), sanitation, and screening of correctional officers
       and staff. https://www.bop.gov/coronavirus/covid19_status.jsp.

       _____________
               1
                 Information regarding the precautionary measures at FDC Milan was
       provided on March 27, 2020 by a Bureau of Prisons (BOP) attorney. The Bureau of
       Prison also maintains updated information regarding its COVID-19 Action Plan at
       its public website: https://www.bop.gov/coronavirus/.

ECF No. 475, PgID 6792-93 (emphasis in original).
       3
        The Court notes that Pretrial Services and the Probation Department are adequately
supervising clients during this crisis, including through the use of new and innovative means of
monitoring clients and their conditions.

                                                 9
that this Court previously found the opposite in regard to Defendant. Third, unlike the

Defendant in Kennedy, who provided credible evidence of untreated flulike symptoms

and was coughing audibly during the bond review hearing, Defendant has presented

no evidence that he is infected or at a specific risk of infection.

      The Court is now familiar with the concerns and arguments regarding continued
detention in light of COVID-19. As to the concerns regarding COVID-19 that pertain

to this Defendant, the Court recognizes that Defendant is 63 years old, and it does

appear that Defendant has been treated for high blood pressure (hypertension). See,

e.g., ECF No. 52, PgID 702, 739, 741. Both of those factors may place Defendant in

a category of persons with a heightened risk if infected with COVID-19. Defendant
has not in the past, and has not in support of this motion, shown that he has been

diagnosed with Stage 3 kidney disease by any treating physician. See, e.g., ECF No.

52, PgID 701-02 (Transcript of January 25, 2019 Hearing) (admitting that he had not
made any formal complaints at Milan, where he was housed, related to Stage 3 kidney

disease; he had only talked to the doctor there about it). Accordingly, the Court does
not consider Defendant’s assertion of kidney disease in determining Defendant’s

motion.

      As set forth above, this Court has previously denied Defendant's release from
detention for a number of reasons, including the charges against him, his threats

against others, the numerous instances of lying to government agencies, and
unaccounted for sums of money. In those instances, the Court concluded that there

was clear and convincing evidence that there were no conditions that could reasonably


                                           10
assure the safety of the community and Defendant’s appearance. Those reasons for

continued detention remain relevant and controlling, even after consideration of the
effects and dangers of COVID-19.

      Defendant is facing a number of felony charges, for which he will likely serve

the rest of his life in prison if convicted. Four other defendant physicians, many of
whom testified that they were advised by or learned from Defendant, were recently

convicted of health care fraud, in part for administering medically unnecessary and

painful facet joint injections to their patients, the same type of conduct for which
Defendant is being prosecuted. It is also true that one of his alleged co-conspirators,
Mashiyat Rashid, testified against those four defendants and, Defendant believes, will

testify against Defendant at his trial.
      Based on Defendant’s history of interaction with and lies to governmental
agencies, his threats of harm to others, the charges against him – in particular the

sentences he faces if convicted, the risk of danger to the community, and his
motivation for and risk of non-appearance in the future due to the length of his

sentence and other reasons noted previously, the Court concludes that Defendant is
not a good candidate for temporary release from detention, even during the current
COVID-19 pandemic. Accordingly, the Court denies Defendant’s request for release

from detention pending trial.
B.    Directive to the BOP

      Defendant alternatively requests an order from this Court directing the United
States Marshal (Bureau of Prisons) to ensure the following necessary life-saving


                                          11
safety measures are in place to protect him (and other federal pretrial detainees) from

the devastating impact of COVID-19:
             1. Screen Defendant for symptoms of COVID-19 daily and if there
      signs or symptoms, administer a COVID-19 test kit within 24 hours.

            2. Ensure Defendant remains at least six feet away from any other
      person unless necessary to administer health care or in the course of an
      emergency.
             3. No shared housing or transportation that requires proximity to
      others of less than six feet.

            4. Provision of hygiene items, to include at a minimum: tissues,
      hand sanitizer containing at least 60% alcohol, disinfecting wipes, soap,
      disposable latex gloves and face masks.
             5. All areas where the defendant is housed or transported shall be
      cleaned and disinfected prior to the defendant being housed or
      transported there. Afterward, whenever a person other than the defendant
      enters the area, the area shall be cleaned and disinfected.

            6. Clean and disinfect his cell every 24 hours, at a minimum,
      regardless of whether anyone else has entered the area. Defendant shall
      also be permitted to disinfect his own cell with disinfecting wipes.

             7. Defendant’s clothing, linens, towels and any other porous items
      shall be cleaned and disinfected daily.

            8. Defendant shall be permitted to wash his hands regularly and
      thoroughly with an alcohol-based hand rub or soap and water.

      As set forth above, Defendant is housed at Milan and that Facility has
undertaken numerous safeguards against interaction of prisoners, namely locking

prisoners down in their cells. Under those safeguards, it does not seem likely that

Defendant will interact with other persons, except for Facility personnel, who will be

screened and monitored. And, as a general rule, the Court lacks authority to direct the

operations of the Bureau of Prisons. See, e.g., Wolff v. McDonnell, 418 U.S. 539, 556

                                          12
(1974) (“We should not be too ready to exercise oversight and put aside the judgment

of prison administrators.”); Crowe v. United States, 430 F. App’x 484, 485 (6th Cir.

2011) (“a federal court lacks authority to review a decision by the BOP to not seek a

compassionate release for an inmate”); Vida v. Cage, 385 F.2d 408, 409 (6th Cir.

1967) (“The prison authorities [have] the right to adopt reasonable restrictions
governing the conduct of inmates [or visitors] and the Courts ought not to interfere

with prison operations in the absence of constitutional deprivation.”).

      For the foregoing reasons, and in the absence of evidence (or even allegations)

that the Bureau of Prisons at Milan is not endeavoring to ensure the safety of its
prisoners, generally – and Defendant, specifically, the Court will not order the Bureau
of Prisons at Milan to provide specific care to Defendant, some of which may not even

be possible because of other dangers.
IV.   Conclusion

      Accordingly, and for the reasons stated above,
      IT IS ORDERED that Motion for Pretrial Release Pending Trial [ECF No. 111]
is DENIED.

      IT IS ORDERED.
                                        s/Denise Page Hood
                                        DENISE PAGE HOOD
Dated: April 6, 2020                    UNITED STATES DISTRICT JUDGE
